Citation Nr: 0024868	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-14 222	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
respiratory disability.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







INTRODUCTION

The veteran served on active duty from December 1975 to May 
1977, and from January 1991 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal was last before the Board in September 1999, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
May 2000, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The manifestations of the veteran's service-connected 
respiratory disability include shortness of breath and 
complaint of headaches, without evidence of purulent sinus-
related discharge or crusting or related surgical 
intervention.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
respiratory disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10 (1999) and 
Part 4, Diagnostic Codes 8865-6514 (as in effect through 
October 6, 1996, and thereafter).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for upper respiratory 
condition manifested by sinus pressure/pain, congestion, 
cough, headaches, and ear pain as due to undiagnosed illness 
("respiratory disability"), for which the RO has assigned a 
30 percent rating under Diagnostic Codes 8865-6514 of the 
Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected respiratory disability.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.

The veteran's service-connected respiratory disability is 
rated as chronic sinusitis in accordance with Diagnostic Code 
6514.  Pursuant to such Code, effective through October 6, 
1996, a 30 percent rating was warranted for severe sinusitis, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence; a 50 percent rating was warranted for sinusitis, 
postoperative status, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

Pursuant to Diagnostic Code 6514, effective October 7, 1996, 
a 30 percent rating is warranted for sinusitis manifested by 
three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting; a 50 percent rating is warranted for sinusitis 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

During the pendency of this appeal, VA revised the criteria 
for evaluating the veteran's service-connected respiratory 
disability.  Under the decision of the United States Court of 
Veterans Appeals in Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

The veteran asserts that he experiences headaches and 
earaches on an intermittent basis and he contends, in 
essence, that his service-connected respiratory disability is 
more severely disabling than currently evaluated.  In this 
regard, when he was examined by VA in August 1995, he 
complained of experiencing persistent headaches.  He also 
indicated that he had shortness of breath on a daily basis as 
well as wheezing.  Findings on physical examination included 
tenderness over the maxillary sinuses bilaterally.  The 
veteran's lungs were clear to percussion and auscultation; no 
rales, rhonchi or wheezes were heard in his chest.  The 
pertinent examination diagnosis was shortness of breath.  

Most recently, when he was examined by VA in November 1999, 
the veteran complained of experiencing shortness of breath 
for the preceding "5-6 years".  He also indicated that he 
experienced a dry cough as well as upper respiratory 
infections on occasion.  In conjunction with pulmonary 
function testing, the post-medication test results included a 
FEV-1 of 89 percent of the predicted normal value and a FVC 
of 81 percent of the predicted normal value.  The ratio of 
the former value to the latter value was in excess of 100 
percent.  Diffusion capacity of the lung was noted to be 
"normal".  It was concluded that the veteran had "mild" 
respiratory impairment.

In considering the veteran's claim for a rating in excess of 
30 percent for respiratory disability, the Board is 
constrained to point out that, relative to the criteria for a 
50 percent rating under either promulgation (i.e., that in 
effect through October 6, 1996, as well as that in effect 
thereafter) of Diagnostic Code 6514 set forth above, the 
requisite manifestations commensurate with a 50 percent 
rating are not shown.  In this regard, while the veteran 
apparently experiences persistent headaches, there is no 
evidence demonstrative of purulent sinus-related 
discharge/crusting and the veteran has apparently never 
undergone related surgical intervention.  Therefore, a rating 
in excess of 30 percent, in accordance with either 
promulgation of Diagnostic Code 6514 set forth above, is not 
in order.

To be sure, a 60 percent rating is authorized under 
Diagnostic Code 6604, effective October 7, 1996, for 
respiratory impairment manifested by evidence of items 
including Forced Expiratory Volume [FEV]-1 of 40- to 55-
percent predicted, FEV-1/FVC [Forced Vital Capacity] of 40 to 
55 percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) of 40 to 55 
percent predicted.  However, FEV-1/FVC (with FEV-1 being 89 
percent) in conjunction with pulmonary function testing 
administered the veteran in November 1999 was in excess of 
100 percent.  Further, diffusion capacity of the lung was 
noted to be "normal".  Therefore, a rating in excess of 30 
percent pursuant to Code 6604 is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to respiratory impairment-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, the veteran 
indicated on the August 1995 VA examination that he was able 
to walk "indefinitely" without experiencing shortness of 
breath.  In addition, the Board cannot overlook that 
pulmonary function testing administered the veteran by VA in 
November 1999 was interpreted to be "[e]ntirely normal".  The 
foregoing considerations, in the Board's view, militate 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. 
§ 4.10.  The Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected respiratory impairment more closely approximate 
those required for a 50 (or 60) percent rating than they do 
the disability rating currently assigned.  Accordingly, the 
Board is unable to identify a reasonable basis for a grant of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Codes 8865-6514 
(as in effect through October 6, 1996, and thereafter).

Finally, as it bears potentially on the veteran's above-
addressed claim for an increased rating, the Board has 
considered the discussion recently advanced by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein it indicated that, 
especially when there was a long duration between a 
claimant's original claim for service connection and the 
assignment of an original rating, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
based on the facts found.  However, relative to the veteran's 
service-connected respiratory disability, the duration 
between receipt of the veteran's related original claim 
(December 1994) and the assignment of the initial rating was 
quite brief, i.e., only approximately nine months.  Given 
such consideration, and following the Board's longitudinal 
scrutiny of the pertinent evidentiary record, the Board is of 
the view that the cited Fenderson rationale does not apply.


ORDER

A rating in excess of 30 percent for respiratory disability 
is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

